OPINION — AG — ** CHARGES — CRIPPLED CHILDREN ACCOUNT — COURT ** THE CRIPPLED CHILDREN BUDGET ACCOUNT OF ANY COUNTY MAY BE USED, BUT AMY ONLY BE USED, TO PAY, TO THE OKLAHOMA COMMISSION, FOR ACTUAL CHARGES PAID, OR TO BE PAID, BY SAID COMMISSION, IN CONNECTION WITH MEDICAL, REMEDIAL, OR PREVENTIVE CARE AND TREATMENT ACTUALLY FURNISHED, AS THE RESULT OF AN APPLICATION THEREFOR MADE DIRECTLY TO SAID COMMISSION BY THE COUNTY COURT AND WHO ARE CRIPPLED, FOR SUFFERING FROM CONDITIONS LEADING TO CRIPPLING, OR ARE OTHERWISE PHYSICALLY HANDICAPPED, OR ARE SUFFERING FROM CONDITIONS OR MALADIES AMENDABLE TO TREATMENT, AND WHOSE PARENTS ARE UNABLE TO PROVIDE FOR SUCH SERVICES FOR THEM WHERE THE CHARGES THEREFOR ARE BASED UPON, AND IN ACCORDANCE WITH, TERMS AGREED UPON SAID CRIPPLED CHILDREN COMMISSION AND SAID COUNTY COURT; AND THAT, UNLESS AND UNTIL A COURT OF COMPETENT JURISDICTION, CLAIMS FOR SUCH CHARGES IN CONNECTION WITH SUCH CARE AND TREATMENT OF SUCH CHILDREN IN OR AT THE OKLAHOMA HOSPITAL FOR CRIPPLED CHILDREN SHOULD BE TREATED THE SAME AS CLAIMS FOR SUCH SERVICES ELSEWHERE. (CRIPPLED CHILDREN'S ACT, MEDICAL TREATMENT, CHILDREN, JUVENILE, MINORS, SUPPORT CLAIMS, TREATMENT, MAINTENANCE, INSTITUTIONS, HOSPITAL CHARGES) CITE: ARTICLE XVII, SECTION 3, 10 Ohio St. 172.12 [10-172.12], 10 Ohio St. 172.13 [10-172.13], ARTICLE II, SECTION 5, ARTICLE XXI,, ARTICLE X, SECTION 9 (JAMES C. HARKIN)